Citation Nr: 1530208	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to restoration of service connection for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969, to include combat duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In his substantive appeal, the Veteran requested a Board hearing.  The Veteran failed to present at his scheduled VA hearing without any report of good cause or indication that rescheduling of the hearing is sought.  Therefore, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.702(d).


FINDING OF FACT

A clear and unmistakable error was not committed in the June 2010 grant of service connection for left ear hearing loss disability.


CONCLUSION OF LAW

Service connection for left ear hearing loss disability is restored.  38 C.F.R. § 3.105(d) (2014); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2014).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

As discussed below, the Board finds that the evidence of record is sufficient to grant the benefit sought on appeal.  Therefore, no further notice or development is needed with respect to this matter.

II.  Restoration

The Veteran seeks restoration of service connection for left ear hearing loss disability, which he argues is related to noise exposure in service as a combat veteran.  He denies that hearing loss is wholly due to post service tumor and presented medical evidence indicating that the post service acoustic neuroma of the left ear only worsened the existing hearing loss disability.

Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of §3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).

A severance decision focuses--not on whether the original decision was clearly erroneous--but on whether the current "evidence establishes that [service connection] is clearly erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The burden of proof is on the Government.  38 C.F.R. § 3.105(d).  The review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, supra. at 488; Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

If service connection is severed based on a lesser standard, such severance is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (vacating and remanding Board decision for failure to properly apply CUE standard in appeal for restoration of service connection); Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims (Court) has equated the standards for severance of service connection and for demonstrating CUE in a prior final VA decision; however, there are differences in application of those standards.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  This is because the Secretary's regulation providing for the severance of service connection is written in the present tense.  See 38 C.F.R. § 3.105(d).  Hence, the VA Secretary is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection.  Id.

Analysis

The Board has carefully considered, with the burden of proof being upon the Government, whether currently the evidence compels the conclusion, as to which reasonable minds could not differ, that service connection for left ear hearing loss disability is not warranted.  Stallworth at 488; Fugo v. Brown, 6 Vet. App. at 43; 38 C.F.R. § 3.105(d).  In this case, the Board finds that a clear and unmistakable error was not committed in the April 2010 grant of service connection for left ear hearing loss disability.  Hence, restoration of service connection is warranted.

Here, the claim of service connection is supported by cognizable evidence showing hearing loss disability of the left ear and acoustic trauma from combat service--thus, the claim is plausible.

The record contains evidence that weighs in favor of the claim.  For example, the May 2010 VA audiologist opined that the left ear hearing loss "is at least as likely as not due to excessive noise exposure while in the military."  Additionally, the Veteran reported on VA audiology examination in April 2010 that he first noticed hearing loss in 1969 after he left Vietnam.  The Veteran is competent to report his symptoms of hearing difficulty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, a combat veteran is entitled to have his statements as to injuries (in this case, acoustic trauma) he sustained in a combat setting accepted.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The evidence is sufficient to meet the criteria for service connection for left ear hearing loss disability.  Taken at face value, the evidence is sufficient to establish that a left ear hearing loss disability is etiologically related to noise exposure in service and was first manifested in service.  38 C.F.R. § 3.303.

The Board acknowledges that, subsequent to the award of service connection, the RO obtained a June 2010 addendum to the April 2010 VA audiological examination, wherein the examiner changed her opinion based on a June 2010 MRI findings for large acoustic neuroma on the left side.  The examiner opined that the acoustic neuroma caused the left ear asymmetric hearing loss and "is not related to military noise exposure."  However, the Veteran's private physician, Dr. Dodson, responded in a December 2010 letter that he treated the Veteran in the last year for acoustic neuroma and he believed that "Although the recent worsening in the left ear was certainly due to the tumor, I believe that the hearing loss that predated the tumor is at least as likely as not to have been caused by noise exposure during his military service."

Notwithstanding the competing medical opinions, neither of which is supported by a complete rationale, the Board's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is the Board's task to determine whether a grant of service connection constitutes CUE; a nuanced balancing of the weight, credibility, and probative value of the evidence of record in making such a determination constitutes legal error.  Stallworth at 488.  With this in mind, the Board finds that a severance of service connection for left ear hearing loss disability is not compelled by the evidence of record.

While a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous, the Board observes that the examining physician did not in fact certify that the Veteran did not have left ear hearing loss disability, but rather reconsidered the underlying etiology for that disability based on the acoustic neuroma shown by MRI.  See 38 C.F.R. § 3.105(d).  Hence, there is no certification from the examiner that the diagnosis for left ear hearing loss is erroneous.  Furthermore, as indicated by the Veteran's private physician, the underlying rationale for the original favorable VA medical opinion is not clearly erroneous even in light of the more recently found acoustic neuroma of the ear.

Accordingly, restoration is of service connection for left ear hearing loss disability is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of the award of service connection for left ear hearing loss disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


